DETAILED ACTION
This office action is in response to the arguments filed on 4/12/2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Acknowledgement
The arguments filed on 4/12/2022, responding to the office action mailed on 1/20/2022, has been entered. The present office action is made with all the suggested amendments being fully considered. Accordingly, pending in this office action are claims 1-5,7-14 and 21-27.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/2/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-5,7-14 and 21-27 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments with respect to claims 1-5,7-14 and 21-27 have been fully considered and are persuasive.  The rejection of claims 1-5,7-14 and 21-27 have been withdrawn and the application is allowable for the reasons set forth below.



As noted in the amendments in regards to claim 1, the claimed invention requires a semiconductor device comprising a substrate; an ion-implanted silicon layer, disposed in the substrate; a first insulator layer, disposed over the ion-implanted silicon layer; a second insulator layer, disposed over the substrate, wherein the second insulator layer is between the substrate and the first insulator layer; an active device, disposed over the first insulator layer, wherein the active device comprise: a semiconductor fin base, disposed over the first insulator layer; a semiconductor fin structure, formed on the semiconductor fin base; and a contact layer, disposed on a portion of the semiconductor fin structure; and a conductive via.
The combination of Kumar (US 2015/0129967) in view of Bedell (US 2013/0260505) show most aspects of the present invention. However, the references fail to show features of the conductive via configured to penetrate the first insulator layer for coupling the ion-implanted silicon layer and the active device and wherein the conductive via is arranged to couple the ion-implanted silicon layer and the contact layer by penetrating the first insulator layer and the semiconductor fin base.
Furthermore, in regards to claim 9, the claimed invention requires a semiconductor device comprising a substrate; an ion-implanted silicon layer, disposed in the substrate; a first insulator layer, disposed over the ion-implanted silicon layer; a second insulator layer, disposed over the substrate, wherein the second insulator layer is between the substrate and the first insulator layer. 

The combination of Kumar (US 2015/0129967) in view of Bedell (US 2013/0260505) show most aspects of the present invention. However, the references fail to show features of a conductive via configured to penetrate the first insulator layer for coupling the ion-implanted silicon layer and the semiconductor fin base.
Lastly, in regards to claim 21, the claimed invention requires a semiconductor device comprising a substrate; a first insulator layer, disposed over the substrate, a second insulator layer entirely disposed between the substrate and the first insulator layer, an ion-implanted silicon layer, disposed in between the first insulator layer and the second insulator layer, a semiconductor fin base, disposed over the first insulator layer; a semiconductor fin structure, formed on the semiconductor fin base; and a conductive via.
The combination of Kumar (US 2015/0129967) in view of Bedell (US 2013/0260505) show most aspects of the present invention. However, the references fail to show features of a conductive via penetrating the semiconductor fin base and the first insulator layer to contact with the ion-implanted silicon layer.
In addition, reference Liu (US 2016/0293756) teach similar subject matter as the present application. However, Lui is still silent in the teaching of the allowable subject matter reciting features of the conductive via configured to penetrate the first insulator layer for coupling the ion-implanted silicon layer and the active device and wherein the conductive via is arranged to couple the ion-implanted silicon layer and the contact layer by penetrating the first insulator layer and the semiconductor fin base. 

As a result, the examiner agrees with the applicant that this combination of references do not show the necessary limitations of the following:
In regards to claim 1;  features of conductive via configured to penetrate the first insulator layer for coupling the ion-implanted silicon layer and the active device and wherein the conductive via is arranged to couple the ion-implanted silicon layer and the contact layer by penetrating the first insulator layer and the semiconductor fin base
In regards to claim 9;  features of the a conductive via configured to penetrate the first insulator layer for coupling the ion-implanted silicon layer and the semiconductor fin base
In regards to claim 21;  features of the a conductive via penetrating the semiconductor fin base and the first insulator layer to contact with the ion-implanted silicon layer
Therefore, this application is in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUINTON BRASFIELD whose telephone number is (571)272-0804.  The examiner can normally be reached on Monday-Friday (9am-5pm).If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Q. B./
Examiner, Art Unit 2814

/Marcos D. Pizarro/Primary Examiner, Art Unit 2814